                Case 1:17-cr-03403-JAP Document 85 Filed 10/05/20 Page 1 of 2
PROB 12C - (Rev. D/NM-8/2014)                                                                            4319123

                                UNITED STATES DISTRICT COURT
                                           FOR THE
                                   DISTRICT OF NEW MEXICO

                     Amended Second Petition for Revocation of Supervised Release
Name of Offender:             Raylan Reano
Docket Number:                1084 1:17CR03403 -001JAP
Assigned Judge:               Honorable James A. Parker, Senior United States District Judge
Date of Original Sentence:    03/21/2019
Original Offense:             18 U.S.C. 1153: Involuntary Manslaughter
Original Sentence:            BOP: 24 months; TSR: 3 years
Date Supervision              09/09/2020
Recommenced:
Date Supervision Expires:     09/08/2022
Other Court Action:           01/13/2020: A Report on Offender Under Supervision was filed advising the
                              court the defendant admitted to using methamphetamine and Buprenorphine
                              (Suboxone) on January 3, 2020, while still in the custody of the Bureau of
                              Prisons, the same day he commenced his term of supervised release. As a
                              result, his drug tests submitted on January 3, January 4, and January 7, of
                              2020 returned positive for those substances. No court action was ordered.

                                03/12/2020: A Request for Modifying the Conditions or Term of Supervision
                                was filed requesting to add the Special Condition that the defendant reside at
                                a Residential Reentry Center for a term of up to 6 months. This was in
                                response to the defendant failing to comply with his substance abuse
                                treatment plan. On March 16, 2020, the Court added the Special Condition.

                                03/25/2020: A Petition for Revocation of Supervised Release was filed in
                                response to the defendant failing to follow the instructions of the probation
                                officer and failing to reside at the residential reentry center.

                                04/14/2020: An Amended Petition for Revocation of Supervised Release was
                                filed in response to the defendant failing to follow the instructions of the
                                probation officer, failing to reside at the residential reentry center, and
                                admitting to the use of cocaine. An Initial Appearance Hearing was scheduled
                                for May 18, 2020.

                                05/18/2020: A Second Amended Petition for Revocation of Supervised
                                Release was filed in response to the defendant failing to follow the
                                instructions of the probation officer, failing to reside at the residential reentry
                                center, admitting to the use of cocaine, and testing positive for marijuana.
                                On August 25, 2020, a Final Revocation Hearing was held, and the defendant
                                was sentenced to a custody term of 5 months with 2 years of supervised
                                release to follow.

                                09/11/2020: A Second Petition for Revocation of Supervised Release was
                                filed in response to the defendant failing to reside at the residential reentry
                                center. An emergency warrant was filed on September 10, 2020.
                  Case 1:17-cr-03403-JAP Document 85 Filed 10/05/20 Page 2 of 2




                                         PETITIONING THE COURT

 No warrant requested. Emergency warrant issued.

 U.S. Probation Officer of the Court, Christopher M. Fiedler, alleges the offender has violated the following
 condition(s) of supervised release.


 Violation          Nature of Noncompliance
 Type
 SPC                You must reside in a residential reentry center for a term of (up to) 6 months. You must
                    follow the rules and regulations of the center.

                    On September 10, 2020, this officer confirmed with staff at Diersen Charities Residential
                    Reentry Center that the defendant failed to arrive at their facility, as instructed to by this
                    officer.


 AMENDED:
 MC                 You must not commit another federal, state, or local crime.

                    On September 30, 2020, the defendant was arrested by the Pueblo of Zuni Police Department
                    and charged with Resisting Arrest, Intoxication, Criminal Mischief, and Drug Abuse. On
                    October 1, 2020, the defendant pled guilty to all of these charges in Zuni Tribal Court – Case
                    CR-2020-1705.


The maximum statutory penalty: 2 years imprisonment; 3 years supervised release.
The revocation range of imprisonment: 3 to 9 months.

I declare under penalty of perjury that the foregoing is true and correct.
Executed on 10/05/2020.


 Submitted:                                                  Approved:                        ‫ ܈‬Phone Approval




 Christopher M. Fiedler                                      Sarah J. Mease
 U.S. Probation Officer                                      Assistant U.S. Attorney
 Cell #: 505-934-0438                                        505-224-1406


                                                             Date: 10/05/2020

                                                         2
